DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				        Status of the Application
1.	Acknowledgement is made of the amendment  & Terminal Disclaimer received 10/6/2021. Claims 1-20 are pending in this application. 
                                                    EXAMINER' S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claims 7 & 16, line 2 & claim 8, line 17: in between “second” & “substrate”, insert --crystalline--.
	(The further amendment was not authorized by attorney of record, the examiner recognized them as minor typo errors and corrected himself). 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of processing a second level comprising a second wafer, said second wafer comprising a second crystalline substrate, a plurality of second transistors, and claim 1;
the steps of processing a second level comprising a second wafer, said second wafer comprising a second crystalline substrate, a plurality of second transistors, and second copper interconnecting layers, wherein said second copper interconnecting layers at least interconnect said plurality of second transistors, wherein said first copper interconnecting layers and said second copper interconnecting layers comprise barrier metals and oxide; then forming a bonded structure by bonding said second level to said first level, wherein said bonding comprises metal to metal bonding, wherein said bonding comprises oxide to oxide bonding; and then thinning said second substrate by a grinding and/or an etch process, as in the context of claim 8; and 
the steps of processing a second level comprising a second wafer, said second wafer comprising a second crystalline substrate, a plurality of second transistors, and second copper interconnecting layers, wherein said second copper interconnecting layers at least interconnect said plurality of second transistors, wherein said first copper interconnecting layers and said second copper interconnecting layers comprise barrier metals and oxide; then forming a bonded structure by bonding said second level to said first level, wherein said bonding comprises metal to metal bonding, wherein said bonding comprises oxide to oxide bonding; and processing vias through said first crystalline claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.